DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 13-14, 16, 19, 24, 26, 28-29, 31, 35 and 44 in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because as outlined by the previous examiner, the inventions have acquired a separate status in the art in view of their different classification, recognized divergent subject matter and different field of search.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 37-39 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 26, 28, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonen et al. Journal of Polymer Science, Vol. 19, 2215-2228, 1981 (herein Gonen).
As to claims 1 and 5, Gonen discloses a grafted polyvinyl alcohol comprising a polyvinyl alcohol main chain and a grafted side.  Specifically see the examples with polyvinyl alcohol (PVA) grafted with an hydroxyalkyl methacrylate (HEMA) such hydroxyethyl methacrylate (PVA-g-HEMA).  See page 2215 and examples.  There are a “number of grafted chains” reading on the claimed plurality of side chains.  See last paragraph on page 2225.  Each side chain has a number of grafted monomers (HEMA).  Also see page 2225.  
In formula I of claim 26, it is showing the degree of saponification.  Unit “a” are the vinyl alcohol units (saponified vinyl acetate) and unit “b” are the vinyl acetate units (unreacted).  In Gonen, the saponification is 89%, thus 89% unit “a” and 11% unit “B”.  See page 2216 and examples.
As to claim 28, a mixture comprising an aqueous phase an the grafted polyvinyl alcohol is taught.  See abstract and examples.
As to claim 35, no surfactant is taught.
As to claim 44, the side chains are exclusively acrylic monomer units.



Claim(s) 1, 16, 19, 26, 28-29, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/74599 (herein Rabasco).
As to claims 1 and 44, Rabasco illustrates examples with polyvinyl alcohol. (PVOH) grafted with dimethylaminoethyl methacrylate (DMAEMA) reading on the claimed aminoalkyl methacrylate.  The graft copolymer comprises grafted chains (plurality of chains).  See page 2 and 5.  
As to claims 16 and 19, the molecular weight is 15,000 to 200,000 (page 5)and the amount of graft monomers grafted is from 0.5 to 70 mol% (page 8), thus the molecular weight would be clearly within the claimed range.
In formula I of claim 26, it is showing the degree of saponification.  Unit “a” are the vinyl alcohol units (saponified vinyl acetate) and unit “b” are the vinyl acetate units (unreacted).  In Rabasco, the saponification (hydrolysis) is 88%, thus 88% unit “a” and 12% unit “B”.  See examples.
As to claims 28 and 29, Rabasco discloses formulations with about 10 to 35 wt% polymer (page 9 and examples), which correlates to about 11 to 40 parts polymer per 100 parts aqueous phase.  
As to claim 35, no surfactants are required.  

Claim(s) 1-9, 13-14, 24, 28-29, 31, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104119480 (herein Zhan).
In setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1-8, 24 and 44, Zhan discloses a graft copolymer (see abstract, paragraph 9 and examples) of a polyvinyl alcohol as a main chain (paragraph 11, 30 and examples) and a plurality (“multiple polymer brached graft copolymer”, see paragraph 30) of grafted  side chains of acrylamide (paragraph 13, reading on claimed aliphatic amide), dimethyl amino ethyl methacrylate (paragraph 14, reading on claimed amino alkyl methacrylate), acrylic acid (paragraph 15, reading on claimed aliphatic acid) and hydroxy ethyl methacrylate (paragraph 16, reading on claimed hydroxylated alkyl methacrylate).  Also see examples and paragraphs 13-16 generally which discloses multiple monomers that read on the claimed monomers.
As to claims 9, 14, 28 and 29, the pH is kept between 2 and 5 (paragraph 26 and examples) and is in a mass ratio of about 10 to 20 to 100 water (aqueous phase).  See paragraph 11 and examples.
As to claim 35, no surfactants are required.  
As to claims 13 and 31, Zhan is silent on the graft copolymer having the claimed condensed form, semi-condensed form and amorphously dissolved.  However, the graft copolymer has the same four graft monomers and is the same polyvinyl alcohol utilized in the instant invention.  Since the properties of a graft copolymer naturally flow from the material that it is comprised of, it is reasonable to take the position that the claimed properties would naturally flow from the same graft copolymer.  Especially considering that the presence of acids, bases, amine and hydroxyl groups would affect the polymers behavior at different pHs and thus the polymers morphology in the solution.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 13-14, 28-29, 31 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over EP 144155 (herein Imamura).
Note that under MPEP 2112(III), a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  
As to claims 1, 3-8 and 24, examples 2-6 of Imamura discloses polyvinyl alcohol grafted with acrylic acid (aliphatic carboxylic acid), acrylamide (aliphatic amide) and hydroxyethyl methacrylate (hydroxylated alkyl methacrylate).   See paragraph 31 specifically.  Further, see paragraph 8 of the broader disclosure.  Numerous monomers are grafted to the backbone (paragraph 9) and thus would result in a plurality of side chains given that 1) it is the same reaction as in the instant invention and 2) Imamura discloses that the monomers form a graft copolymer, which by definition has a plurality of side chains.  
As to claim 9, Imamura discloses that the polymer forms an aqueous solution of 10%, thus is dispersed at 10 wt%.  See paragraph 16.
As to claim 14, Imamura discloses that the polymer forms an aqueous solution of 10%, thus is dispersed at 10 wt%.  See paragraph 16.  While not specifically disclosing the pH, the polymer comprises acid groups would allow it to be soluble at low pH such as the claimed 2-5.
As to claim 28, Imamura discloses that the polymer forms an aqueous solution of 10%, thus reading on the claimed formulation.  See paragraph 16 and examples.
As to claim 29, Imamura discloses that the polymer forms an aqueous solution of 10%, thus about 11 parts of the graft polymer per 100 parts of the aqueous phase. See paragraph 16 and examples.
As to claims 13 and 31, Imamura is silent on the graft copolymer having the claimed condensed form, semi-condensed form and amorphously dissolved.  However, the graft copolymer has the same graft monomers and is the same polyvinyl alcohol utilized in the instant invention.  Since the properties of a graft copolymer naturally flow from the material that it is comprised of, it is reasonable to take the position that the claimed properties would naturally flow or would obviously be present once the Imamura polymer is formed.  Especially considering that the presence of acids, bases, amine and hydroxyl groups would affect the polymers behavior at different pHs and thus the polymers morphology in the solution.   
As to claim 35, no surfactants are mentioned in Imamura.
As to claim 44, the side chains are exclusively acrylic and no vinylic monomers are disclosed or exemplified.  See examples.



Claim(s) 1, 3-4, 9, 13-14, 16, 19, 28-29, 31, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over JP 08-246388 (herein Ogawa).
Note that under MPEP 2112(III), a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  
In setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1, 3-4 and 6, Ogawa discloses a graft copolymer (see abstract, col. 2 and examples).   The graft copolymer comprises a main chain of a water soluble substance such as polyvinyl alcohol. See paragraph 5 and examples at paragraph 15.  The polyvinyl alcohol is grafted with alpha beta unsaturated dicarboxylic acids such as maleic acid (reading on aliphatic carboxylic acid), acrylamides (reading on aliphatic amide) and dimethylaminoethyl methacrylate (reading on amino alkyl methacrylate), etc.  See paragraphs 4-6 and examples.   Numerous monomers are grafted to the backbone (paragraph 9) and thus would result in a plurality of side chains given that 1) it is the same reaction as in the instant invention and 2) Imamura discloses that the monomers form a graft copolymer, which by definition has a plurality of side chains.
In the alternative, the graft copolymer would obviously have a plurality of side chains once the Ogawa polymer is formed.
As to claim 9, the polymer is dispersed in aqueous solution at 10 wt%.  See paragraph 8 and examples.
Aa to claim 14, the polymer is dispersed in aqueous solution at 10 wt% and the pH is adjusted to 4.1 in the examples with about 20% (paragraph 15).  See paragraph 8 and examples.
As to claims 16 and 19, the polyvinyl alcohol (PVA) has a weight average molecular weight of 73,900 Daltons (g/mol) and the grafted would have a weight of at most 50% higher given that the grafting monomers are about 50% of the main chain (PVA).  See examples starting at paragraph 15.  In other words the Mw would be at most about 110,000 Daltons, which is within the claimed range.
As to claims 28-29, the example in paragraph 15 shows a formulation with 20 wt% solids (graft polymer), thus about 25 parts polymer per 100 parts aqueous phase.
As to claims 13 and 31, Ogawa is silent on the graft copolymer having the claimed condensed form, semi-condensed form and amorphously dissolved.  However, the graft copolymer has the same graft monomers and is the same polyvinyl alcohol utilized in the instant invention.  Since the properties of a graft copolymer naturally flow from the material that it is comprised of, it is reasonable to take the position that the claimed properties would naturally flow or would obviously be present once the Ogawa polymer is formed.  Especially considering that the presence of acids, bases, amine and hydroxyl groups would affect the polymers behavior at different pHs and thus the polymers morphology in the solution.   
As to claim 35, no surfactants are mentioned in Ogawa.
As to claim 44, no vinylic monomers are utilized.



Claim(s) 13 and 31 is/are rejected under 35 U.S.C. 103 as being obvious over CN 104119480 (herein Zhan).
In setting forth the instant rejection, a machine translation has been relied upon.
The discussion with respect to Zhan set-forth above is incorporated herein by reference.
Note that under MPEP 2112(III), a rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  
As to claims 13 and 31, Zhan is silent on the graft copolymer having the claimed condensed form, semi-condensed form and amorphously dissolved.  However, the graft copolymer has the same four graft monomers and is the same polyvinyl alcohol utilized in the instant invention.  Since the properties of a graft copolymer naturally flow from the material that it is comprised of, it is reasonable to take the position that the claimed properties would obviously be present once the Zhan polymer is formed.  Especially considering that the presence of acids, bases, amine and hydroxyl groups would affect the polymers behavior at different pHs and thus the polymers morphology in the solution.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/599,343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 3, copending claim 1 and 4 have all the limitations with the proviso that a “plurality of side chains” is not claimed.  However, a graft copolymer by definition has a “plurality of side chains” from the main chain (polyvinyl alcohol).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, 6, 9, 14, 28-29, 35 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Patent No. 11,345,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 3, patented claim 1 has all the limitations with the proviso that it only lists one of the species in the Markush group (aliphatic carboxylic acid).  Nevertheless, all limitations are met.
As to claims 4 and 6, aliphatic amides are also taught.  See patented claim 4.  
In formula I of claim 26, it is showing the degree of saponification.  Unit “a” are the vinyl alcohol units (saponified vinyl acetate) and unit “b” are the vinyl acetate units (unreacted).  In patented claim 11, the saponification (hydrolysis) is 74 to 90%, thus 74 to 90% unit “a” and 26 to 10% unit “B”.  
As to claims 9, 14, 28 and 29, a formulation is taught with an aqueous phase (patented claim 20), wherein the solid content (polymer) is 25 wt% (patented claim 18).
As to claims 35 and 44, surfactants and vinylic monomers are not required.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764